Matter of Gerber v Goldberg Segalla LLP (2022 NY Slip Op 00622)





Matter of Gerber v Goldberg Segalla LLP


2022 NY Slip Op 00622


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
MOTION NOS. (783-786/21) CA 20-01294, CA 20-01590, CA 21-00498 AND CA 21-
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ. (Filed Jan. 28, 2022.)


00499.

[*1]IN THE MATTER OF DANIEL W. GERBER, FRANK J. CIANO, WILLIAM G. KELLY, PAUL S. DEVINE, JOHN J. JABLONSKI AND DENNIS J. BRADY, PETITIONERS-APPELLANTS, 
vGOLDBERG SEGALLA LLP, RESPONDENT-RESPONDENT. (APPEAL NOS. 1-4)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.